    Case 1:18-cv-01329-CFC Document 76 Filed 01/19/21 Page 1 of 3 PageID #: 2526



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

MANDEL D. WALKER,                              )
                                               )
              Plaintiff,                       )
                                               )
        V.                                     ) Civ. Action No. 18-1329-CFC)
CONNECTIONS (LLC), et al.,                     )
                                               )
              Defendants.                      )

                                  MEMORANDUM ORDER

        At Wilmington this /   f ~ay of January, 2021, having considered Plaintiff's
request for counsel (D.I. 41);

        IT IS ORDERED that the request for counsel (D.I. 41) is denied without prejudice

to renew for the reasons that follow:

        1.    Plaintiff seeks counsel on the grounds that he is having difficulty

conducting legal research because the law library is via "in-house mail only" until further

notice due to the pandemic; it is unknown when the law library will resume normal

operations; Plaintiff is bombarded by defense counsel with discovery requests; he is

having difficulty grasping legal issues; Defendants ask legal questions that are beyond

Plaintiff's ability to comprehend; he may require an expert witness; he is having

problems obtaining his medical records; and Defendants have not provided him with the

names of the Doe defendants.       (D.I. 41)

       2.     A prose litigant proceeding in forma pauperis has no constitutional or

statutory right to representation by counsel. 1 See Brightwell v. Lehman, 637 F.3d 187,



1 See Mallard v. United States Dist. Courl for the S. Dist. of Iowa, 490 U.S. 296 (1989)
(§ 1915(d) (now§ 1915(e)(1)) does not authorize a federal court to require an unwilling

                                                 1
  Case 1:18-cv-01329-CFC Document 76 Filed 01/19/21 Page 2 of 3 PageID #: 2527



192 (3d Cir. 2011); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993).          However,

representation by counsel may be appropriate under certain circumstances, after a

finding that a plaintiff's claim has arguable merit in fact and law.     Tabron, 6 F.3d at 155.

          3.    After passing this threshold inquiry, the Court should consider a number of

factors when assessing a request for counsel.        Factors to be considered by a court in

deciding whether to request a lawyer to represent an indigent plaintiff include:          (1) the

merits of the plaintiff's claim; (2) the plaintiff's ability to present his or her case

considering his or her education, literacy, experience, and the restraints placed upon

him or her by incarceration; (3) the complexity of the legal issues; (4) the degree to

which factual investigation is required and the plaintiff's ability to pursue such

investigation; (5) the plaintiff's capacity to retain counsel on his or her own behalf; and

(6) the degree to which the case turns on credibility determinations or expert testimony.

See Montgomery v. Pinchak, 294 F.3d 492, 498-99 (3d Cir. 2002); Tabron, 6 F.3d at

155-56. The list is not exhaustive, nor is any one factor determinative.          Tabron, 6 F.3d

at 157.

       4.       Several of the Tabron factors militate against granting Plaintiff's request

for counsel at this time.   To date, Plaintiff has ably represented himself and presented

his claims.    In addition, the Court docket reflects that he ably navigated the discovery

process. Also, this Court ordered Connections to provide Plaintiff with a copy of his

medical records.     Finally, Plaintiff's filings indicate that he understands the issues he

raises and adequately addresses those issues.



attorney to represent an indigent civil litigant, the operative word in the statute being
"request.").


                                                2
 Case 1:18-cv-01329-CFC Document 76 Filed 01/19/21 Page 3 of 3 PageID #: 2528



      5.     For these reasons, the Court will deny the request for counsel without

prejudice to renew.




                                          3
